Title: To James Madison from George Joy, 19 February 1815
From: Joy, George
To: Madison, James


                    
                        
                            No 13 Finsbury SquareLondon 19th. Febry 1815
                            Dear sir,
                        
                        I wrote you in great haste by Mr: Carroll, and cannot boast of much leisure on the present occasion, which was offered to me late last evening by a Gentleman intending to leave town tomorrow. I doubt if I shall be able to send you the Sequel of my Essays under the Signature of Conciliator having no Copy of the M.S. at hand; and the Editor of the Pamphleteer, who has lately been appointed to a place under Govt: having discovered that they are too bold and even offensive, which he has desired the printer to inform me of “in the politest manner” in a Note dated at the Admiralty Office. If I can call in one of the Manuscripts in time you will receive it with this; which will otherwise cover a faint Copy of No 8. which I have by me, because it is to a letter enclosing that (as evidential of the opinion I had long entertained that “a peace with America could only result from embarrassments at Vienna, or the Contemplation of a War in Europe”) that Mr: Adams refers in the last letter I have from him as follows.
                        “Your opinion that the natural influence of an American peace to raise the price of stocks would be more than balanced by the Conviction that an American Peace was pregnant with an European war, has been essentially confirmed. The pacificators of Europe at Vienna begin to talk without much ceremony of supporting their just pretensions by force of Arms, and tho’ I do not expect they will have immediate recourse to them, I see no prospect of a permanent settlement of the balance of Europe. It is yet too soon however to moralize upon the promise and the performance of the Vienna Congress.”
                        There is a rumour in the diplomatic Circles that Mr: Casamajor is to go out Minister to the U.S. You must remember him, one of the sons of Anak that went out Nurse to young Mr: Rose. He is in many respects a very estimable man; a Gentleman, a Scholar, of sound morals, as I think, and scrupulous integrity. The difficulties that I have with him in politics, (I have none on any other subject,) are to persuade him that you are not radically, and ab Ovo, hostile to this Country; and that Mr: Adams is not an unfit minister to be sent to this Court. I do not pretend to him that there is no animosity to be found in either of you; but I insist that it is not more than commensurate with the occasion, which has been more than flesh and blood, or even skin and bones could bear. He says he is thought hostile to the U.S. than which nothing can be more unfounded; whereupon I desire him to apply what he finds true in his own Case to the opinions equally erroneously entertained of you; which mollifies, but does not remove the impression he is under. He holds the prospect of the ulterior destinies of the

Country quite magnificent; and admits that we have been grossly ill treated by the Belligerents of Europe; but thinks it our evident policy to hang back till we can advance with a tremendous step; reculer pour mieux sauter; which he has no doubt will one day be the Case. And when I ask him how he can entertain such prognostics in the same breast with his system of ethics; he replies that the whole practice of the world, and particularly of the Christian world, is at eternal variance with it’s principles; and he sees, with as much regret as any man, that there is no Chance of their amalgamation; and of course there must be Wars and rumours of Wars in secula seculorum. And I must confess, tho’ I hope for a long repose from the fatigues of war, both in Europe and America; I think it would not be safe to count too securely upon it; and accordingly I wrote Mr: Adams before the peace was concluded that I thought it quite enough to leave the Chance of a renewal of the War to the Oscillation of the European Pendulum, and that he that voted for disarming, suddenly, and particularly for dismantling, even in that event, voted against me.
                        Casamajor has yet received no intimation personally of this appointment, tho’ he knows it is talked of; neither is he determined to accept it, if offered, tho’ I have little doubt that he would, health permitting, and he thinks he should himself. He has offered in this case to take me out in the frigate with him, to wch he says there can be no objection, whether I go as a Consul of the U.S. or as a private individual. And tho’ I cannot at this moment precisely say what course I shall steer; I am in daily expectation of letters from the Continent, that will probably determine me to make the Voyage to Holland, and after making some arrangements there, and some enquiries in Paris as to the probability of any negociation there or here in the shape of reclamation, in which I may be employed, to cross the Atlantic, with a view to an early return to Rotterdam, or to this place, as my Interest, or the public service may require. In this event I should not certainly decline the offer of my friend Casamajor, time and all other things agreeing, and I should endeavour to avail myself of the mollia tempora fandi to cultivate those dispositions to which I must say there seems no small repugnance at present, but which it is worth some pains to promote. I must repeat that I think him a very worthy man, and am confirmed in that opinion by good Judges that have known him long, as well as some particular friends of my own with whom he has lately become acquainted, and on whose sagacity I have much reliance. It is not unimportant to know the peculiarities of a man that may be so employed, which will excuse my saying so much on the subject; and if you be skilled, as some are, in judging of the solid parts of a Man’s Character by his Levities, here is a trifle enclosed that, I don’t Know by what accident, threw itself in my way in a Drawer of unfiled papers this very day for the first time since its Date.
                        
                        My last letter from Mr: Adams is dated Ghent 9th Janry when he desired me to address him at Paris. I have had no occasion to write, but I do not find that he has been there. I have heard that he had gone to Switzerland with Mr: Gallatin; but I hope rather that he has gone to Madrid, where such a Man may be of some use. Were I sure to meet him, I should not long delay my Journey; for I presume there would be no impropriety in the Communication of his sentiments on the prospect of any reclamations or other Considerations that might influence my Efforts to secure that sort of occupation that might best comport with my faculties and my Interest. The Consulship here never produced my friend Williams £200 a year; without a salary in addition of at least £1000 a year my absolutely necessary expences would exceed my whole receipts including all I could securely count upon from other sources; and with this £1200 and a Guinea a Day besides, I could not keep house: I must live in Lodgings, and never give a Dinner. I know I may be told that Genl. Lyman spent his £2,500 a year, and must have made it. He must indeed have spent more, tho’ everything was cheaper in his day than now. I have an account of Genl. Lyman’s amounting to £5. 2s. sterlg. which I remember comparing with the Law of the U.S. by which it should have amounted to 75 Cents, and no more. You are aware that I don’t belong to that Regiment. I never knew how to spend ½ a Crown out of sixpence a Day. Much as I despise the prodigal parsimony of the Govt: and liberally as I would have the public functionary provided for; it should be all open and above board. Let him have a salary and a Commission too if you will; but let it be known; and while his salary give him bread & salt; let his Commission depend on his Success.
                        No man ever cared less for wealth than I do, and have at all times of my Life. I have often told Mr Pinkney that I could live upon £250 a year. I have even lately saved money out of a Guinea a Day; but tho’ I delight in a snug retreat; and never dine but once a day, even in a Crowd; I know the utility, of certain appearances, to my Country, too well to cheat the people into a belief that a Cent per head per Annum would be ill bestowed to secure it. I protest therefore against any appointment without the means of doing it Justice. At the same time I pray you not to dispose of any which you think may suit me till you hear farther from me.
                        I have just heard that my old friend Joseph Russell is abot: establishing himself at Havre. If he would accept the Consulship of that place; he would do it much Credit. Not that I should, by any means, object to Mitchell, if he were disposed to return to it; but the contrary. Russell parted from me with unkind sentiments, owing to a Balance being found against him in an Arbitration between us; but I have known him too long and too well not to wish the public availed of a Character so superior to many employed

in more important stations. I rest always very respectfully, Dear sir, Your friend & Servt:
                        
                            
                                Geo: Joy
                            
                        
                    
                    
                        Febry 20th. Mr: Williams has just now shown me a letter from our friend Bourne in which he complains of an attack that he thinks may prove fatal. Bourne is a good fellow; and tho’ Mr: Pinkney thought otherwise, has always assured me, I believe with much sincerity, that he would be glad to see me in Holland. I shall write him tomorrow that if he think I can be of any use to him during his illness, I shall hasten towards him. I am not aware that my Consulship in Holland need interfere with a Commission for reclamations here.
                        The enclosed Letter for Mr: Randolph was intended to be sent in another direction; and I have been vacillating whether to trouble you with it or not. I am not sure that it will meet him with this direction; and pray you to excuse the trouble of giving it another, if needful. It’s duplicate will be covered to Mr Lloyd.
                    
                